Citation Nr: 0801139	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  06-34 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for left hip 
degenerative joint disease, status post total hip 
arthroplasty.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty for training (ACDUTRA) from 
August 1966 to December 1966 and on active duty from December 
1990 to June 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in December 
2003 and June 2004, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky


FINDINGS OF FACT

1.  The veteran's current low back disorder, diagnosed as 
multiple levels of disc protrusion in the lumbar spine with 
moderate to severe bilateral neuroforaminal narrowing at the 
L5-S1 disc level, is not shown to be related to his military 
service.

2.  The veteran's current left hip disorder, diagnosed as 
left hip degenerative joint disease, status post total hip 
arthroplasty, is not shown to be related to his military 
service.

3.  The veteran's bilateral hearing loss is related to his 
military service.


CONCLUSIONS OF LAW

1.  The veteran's current low back disorder, diagnosed as 
multiple levels of disc protrusion in the lumbar spine with 
moderate to severe bilateral neuroforaminal narrowing at the 
L5-S1 disc level, was not incurred in or aggravated by his 
active military service.  38 U.S.C.A. §§ 101, 106, 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's current left hip disorder, diagnosed as 
left hip degenerative joint disease, status post total hip 
arthroplasty, was not incurred in or aggravated by his active 
military service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 101, 106, 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Bilateral hearing loss was incurred in active military 
service.  38 U.S.C.A. §§ 101, 106, 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's July 2003 letter 
advised the veteran of the foregoing elements of the notice 
requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (noting that a VCAA defect may be cured by 
issuance of a fully compliant notification followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims, to include the 
opportunity to present pertinent evidence.  Thus, the Board 
finds that the content requirements of the notice VA is to 
provide have been met.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120 (2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board also does 
not find that a VA examination is necessary in this matter.  
As for the veteran's claimed left hip and low back disorders, 
his service medical records are completely silent as to any 
treatment for either of these conditions during his initial 
period of ACDUTRA service (August 1966 to December 1996) or 
his subsequent period of active duty service (December 1990 
to June 1991).  Moreover, there is no competent evidence of 
record suggesting a link between either of these conditions 
and the veteran's military service.  Finally, there is no 
indication in the record that additional evidence relevant to 
an issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
77

I.  Claims for Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
arthritis and sensorineural hearing loss, will be presumed if 
they are manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may 
also be granted for any disease initially diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman 
v. Principi, 3 Vet. App. 503, 505 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which the 
individual concerned was disabled or died from injury 
incurred in or aggravated in line of duty.  38 U.S.C.A. § 
101(21), (24); 38 C.F.R. § 3.6(a), (d) (2007).  ACDUTRA 
includes full-time duty performed for training purposes by 
members of the National Guard of any state.  32 38 U.S.C.A. 
§§ 101(22), 316, 502, 503, 504, 505 (West 2002); 38 C.F.R. § 
3.6(c)(3) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106.

i. Low Back and Left Hip Disorders

The veteran seeks entitlement to service connection for a low 
back and left hip disorders.  In a statement, dated in 
January 2003, the veteran attributed his current low back 
disorder to an injury incurred during his active duty 
training at Fort Knox, Kentucky.  He also attributed his 
current low back and left hip disorders to the demands of 
physical training he participated in pursuant to his service 
in Army reserves.  At a video conference hearing before the 
Board in November 2007, the veteran's representative stated, 
"the veteran does contend that while he did not suffer an 
acute injury to his hip or to his back while he was on active 
duty for training, that the amount of abuse he subjected his 
body to in terms of rigorous physical training so that he 
would be ready to serve when he was called to active duty was 
the major contributing factor to the development of arthritis 
in his hip and the subsequent back disorder.  Were it not for 
his commitment to the National Guard and his commitment to 
remain fit and ready, he would not likely have exposed his 
body to that level of excessive physical training and would 
not have developed arthritis in his hip."

Historically, the veteran served on ACDUTRA from August 1966 
to December 1966, and on active duty from December 1990 to 
June 1991.  Service medical records are completely silent as 
to any complaints of or treatment for a low back or left hip 
disorder during either of these periods of service.  A re-
deployment physical examination, performed in April 1991, 
noted that the veteran's spine and lower extremities were 
normal.  A medical history report, completed at that time, 
indicated that the veteran denied having a history of 
recurrent low back pain, arthritis, or bursitis.  

Reports from physical examinations, performed in January 1995 
and in February 2000, noted that the veteran's spine and 
lower extremities were normal.  A medical history report, 
completed pursuant to February 2000 examination, noted the 
veteran's history of recurrent back pain for the past three 
years.

A treatment report, dated in April 2002, noted the veteran's 
complaints of low back and left hip pain.  A magnetic 
resonance imaging examination of the veteran's lumbar spine, 
performed in August 2002, noted a mild to moderate disc bulge 
at L3-L4, a large disc bulge at L4-L5, and a moderate to 
large disc bulge at L5-S1.  A September 2002 treatment report 
noted a diagnosis of multiple levels of disc protrusion in 
the lumbar spine, with moderate to severe bilateral 
neuroforaminal narrowing at the L5-S1 disc level.

A private treatment report, dated in January 2003, noted the 
veteran's history of pain in the back, left hip, and groin 
for the past five years.  X-ray examination of the left hip 
revealed severe degenerative joint disease.  Subsequent 
treatment records revealed that the veteran underwent a left 
total hip replacement in January 2004.

As noted above, the veteran's service medical records are 
completely negative for findings or complaints of a low back 
or left hip disorder during either his initial period of 
ACDUTRA service from August 1966 to December 1966 or his 
subsequent period of active duty service from December 1990 
to June 1991.  Moreover, the veteran has not alleged and it 
is not shown that he injured his low back or left hip during 
an intervening period of military service, including 
INACDUTRA service.  Subsequent to his period of active duty 
service ending in June 1991, physical examinations performed 
in January 1995 and in February 2000, noted that his spine 
and lower extremities were normal.  In fact, the first 
notation of any complaints of or treatment for a low back or 
left hip disorder was in the medical history report completed 
in February 2000, eight years after his discharge from active 
duty service.  Moreover, this notation referred to complaints 
of back pain for only the past three years, which was five 
years after the veteran's discharge from active duty service.  
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of his 
low back condition).  

While the veteran is shown to currently have low back and 
left hip disorders, there is no medical evidence linking 
either condition to his military service.  Moreover, the 
available service medical reports of record do not support 
the veteran's claim of an injury to or aggravation of his low 
back or left hip disorders at any point during his military 
service.  Thus, a preponderance of the evidence on file is 
against the veteran's claim for service connection for low 
back and left hip disorders.  

As the preponderance of the evidence is against the claims 
for service connection for low back and left hip disorders, 
the benefit-of-the-doubt rule does not apply, and the claims 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

ii. Bilateral Hearing Loss

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is forty decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are twenty-
six decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.

The veteran seeks service connection for bilateral hearing 
loss.  He attributes this condition to acoustic trauma 
sustained in the performance of his military duties. At his 
video conference hearing before the Board in November 2007, 
the veteran indicated that he had normal hearing when he 
initially enlisted in the military.

The veteran's report of separation, Form DD 214, from his 
initial period of ACDUTRA, from August 1966 to December 1966, 
listed his inservice specialty as a personnel specialist.  
The report also noted that he had been awarded a Sharpshooter 
(Rifle) citation.  

A review of the record revealed no initial entrance 
examination, and the veteran's service medical records 
revealed no complaints, treatment, or findings of hearing 
loss or any other ear or hearing disorder.  The report of the 
veteran's separation examination, performed in December 1966, 
noted pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
-
40
LEFT
10
10
40
-
40

The hearing portion of veteran's "PULHES" profile was 
recorded as "2."  See Odiorne v. Principi, 3 Vet. App. 456, 
457 (1992) (observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service)).  The 
current medical evidence of record shows bilateral hearing 
loss for VA purposes.  38 C.F.R. § 3.385.  

Based upon its review of the record, and with generous 
application of the benefit-of-the-doubt rule of 38 U.S.C.A. 
§ 5107(b), the Board concludes that the veteran's bilateral 
hearing loss is related to his active military service.  
Initially, the Board notes that the presumption of soundness 
upon entry into service under 38 C.F.R. § 3.304(b) is not 
applicable to the veteran's initial period of ACDUTRA.  
Moreover, as noted above, the evidence of record does not 
contain an initial entrance examination and there is no 
record of treatment for hearing loss during the veteran's 
initial period of ACDUTRA.  Nevertheless, the veteran has 
claimed exposure to acoustic trauma during his initial 
training period, and the record at a minimum does confirm the 
veteran's exposure to rifle fire.  Finally, bilateral hearing 
loss as defined by 38 C.F.R. § 3.385 is shown on the 
veteran's December 1966 separation examination.  

Accordingly, the Board finds that the evidence is at least in 
equipoise with regard to this claim, and therefore, with 
application of the benefit of the doubt doctrine, service 
connection for bilateral hearing loss is warranted.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a low back disorder is denied.

Service connection for left hip degenerative joint disease, 
status post total hip arthroplasty, is denied.

Service connection for bilateral hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


